LOTTINGER, Judge.
A notary took the inventory of community property and valued the assets at $320,-000.00. The trial court set the notary’s fee at $1,650.00 — about one half of one percent of the total inventory — and assessed the fee as costs to be split between parties. The wife appeals, claiming that the fee should be only $500.00 and should be charged solely to her husband.
Under La.R.S. 9:1423, the trial court is charged with the responsibility of fixing the fees of notary publics who take inventories, and such fees are to be taxed as costs. Under La.C.C.P. art. 1920 a trial court may render judgment for costs against any party as it considers equitable. As a general rule, costs are usually paid by the party cast but the trial court has discretion in cases such as the one at bar to assess costs equally between the parties.
We find no error in the trial court’s setting of the notary’s fee and assessing that fee equally between the parties.
Therefore, for the above and foregoing reasons, the decision of the trial court is affirmed. The appellant will pay the costs of this appeal.
AFFIRMED.